Citation Nr: 1606544	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-24 032A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than January 31, 2013, for the grant of service connection for chronic nonischemic cardiomyopathy.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from November 1986 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the above Regional Office (RO) of the Department of Veteran Affairs (VA) which granted service connection for chronic nonischemic cardiomyopathy and assigned a 60 percent rating, effective from January 31, 2013. 


FINDING OF FACT

The Veteran's formal claim for service connection for chronic nonischemic cardiomyopathy, was received on January 31, 2013; there is nothing in the record received prior to that date which could be construed as an informal claim for service connection for chronic nonischemic cardiomyopathy.


CONCLUSION OF LAW

An effective date earlier than January 31, 2013, for the grant of service connection for chronic nonischemic cardiomyopathy is denied.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This matter was filed as a fully developed claim (FDC) pursuant to VA's program to expedite claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a FDC, a Veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim.  The Board concludes that the notice that accompanies the FDC form submitted by the Veteran, prior to the initial adjudication by the AOJ in June 2013, satisfies the VCAA duty to notify and nothing more is required.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence needed for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

The Veteran contends he should be entitled to an effective date earlier than January 31, 2013, for the grant of service connection for chronic nonischemic cardiomyopathy.  By June 2013 rating decision, the RO granted service connection for chronic nonischemic cardiomyopathy, and assigned an effective date of January 31, 2013, as this is the date his claim for service connection was received.

Generally, the effective date of an award based on an original claim for disability compensation shall be the day following separation from service or date entitlement arose, if the claim is received within one year after separation service; otherwise, the effective date of the award will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A claim that specifically identifies the benefit sought must be filed in order to obtain such benefit.  38 U.S.C.A. § 5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

The record reflects that the Veteran initially filed a claim for service connection for chronic nonischemic cardiomyopathy that was received on January 31, 2013.  Thus, the claim was not received within one year after his separation from service in April 2002.  Accordingly, the effective date of the grant of service connection will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400.  

Turning to the question of whether in this case the Veteran submitted an informal claim for service connection for chronic nonischemic cardiomyopathy prior to that date, the Board finds that he did not, under either § 3.155 or § 3.157.  The Veteran contends he should be entitled to an earlier effective date back to the date of his retirement in May 2002, arguing that he was found to have cardiomyopathy during active service - as noted in the Findings of Physical Evaluation Board Proceedings dated in January 2002.  However, review of the record shows that no communication was ever filed prior to January 2013 indicating his intent to apply for service connection for chronic nonischemic cardiomyopathy.  38 C.F.R. § 3.155.  Because service connection for chronic nonischemic cardiomyopathy had not been granted prior to January 2013, "the mere receipt of medical records [prior to that date] cannot be construed as an informal claim [under § 3.157]."  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Further, the mere existence of a disability does not constitute a claim of service connection for such disability. VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32 (1998).  

Finally, the Board notes that the in-service Findings of the Physical Evaluation Board Proceedings dated in January 2002 concluded that the Veteran was unfit for service due to Waldenstrom's macroglobulinemia, but he was also noted to have cardiomyopathy (which was also noted to be "not separately unfitting and not contributing to the unfitting condition").  Further, in January 2013, a private physician opined that the Veteran's chronic nonischemic cardiomyopathy dated back to November 2000.  Thus, it would appear that entitlement to service connection for chronic nonischemic cardiomyopathy arose right after the Veteran's separation from service.  As noted above, however, the effective date of the award will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400 (emphasis added).  Accordingly, comparing the dates that entitlement arose and date of receipt of claim, the Board concludes that an effective date earlier than January 31, 2013, for the grant of service connection for chronic nonischemic cardiomyopathy, is not warranted.


ORDER

An effective date earlier than January 31, 2013, for the grant of service connection for chronic nonischemic cardiomyopathy, is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


